Appellants have filed a memorandum in support of jurisdiction that exceeds the page limitation prescribed by S.Ct.Prac.R. III(1)(C). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellants’ memorandum in support of jurisdiction be, and hereby is, stricken, effective March 23, 1995.
IT IS FURTHER ORDERED by the court, sua sponte, that, whereas appellants have not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court of Ohio, this case be, and hereby is, dismissed.